PARKER, Judge.
Appellant George Polk seeks review of the trial court’s property distribution between the parties in a final judgment for dissolution of marriage. We affirm.
The final hearing was not recorded. The decision of the trial court has the presumption of correctness, and the burden is on Mr. Polk to demonstrate trial court error. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). He has not. Without a record of the trial court proceedings, this appellate court cannot properly resolve the underlying disputed factual issues. The trial court should be affirmed because the record Mr. Polk brought forward is inadequate to demonstrate reversible error. Id. at 1152.
AFFIRMED.
FRANK, A.C.J., and HALL, J., concur.